BALEY, Judge.
Defendant contends that she was entitled to a preliminary hearing as a means of discovering the State’s case against her. However, the North Carolina Supreme Court has repeatedly held that there is no constitutional right to a preliminary hearing. A defendant may be brought to trial on the basis of an indictment without the necessity of a preliminary hearing. State v. Harrington, 283 N.C. 527, 196 S.E. 2d 742, cert. denied, 38 L.Ed. 2d 249; State v. Foster, 282 N.C. 189, 192 S.E. 2d 320; State v. Hackney, 240 N.C. 230, 81 S.E. 2d 778.
The trial court did not err in allowing the State to try defendant for possession of heroin and also for distribution. Possession and distribution are separate and distinct offenses, and a defendant may be prosecuted for both without violating the constitutional prohibition against double jeopardy. State v. Thornton, 283 N.C. 513, 196 S.E. 2d 701; State v. Cameron, 283 N.C. 191, 195 S.E. 2d 481.
Among the witnesses testifying for the State were Ray Eastman and W. H. Thompson. While cross-examining Eastman, counsel for defendant asked him about a civil action which defendant had filed against Thompson in a federal court. The trial court properly excluded this question. The federal action was only remotely relevant to the issues involved in the present case, and on cross-examination the trial judge has discretion to exclude questions which are “of only tenuous relevance.” 1 Stansbury, N. C. Evidence (Brandis rev.) § 35, at 108; see State v. Robinson, 280 N.C. 718, 187 S.E. 2d 20; State v. Chance, 279 N.C. 643, 185 S.E. 2d 227, vacated and remanded on other *445grounds, 408 U.S. 940. Furthermore, when Thompson testified, counsel for defendant was allowed to cross-examine him about the federal lawsuit as fully as he desired.
Defendant has shown no prejudicial error at her trial.
No error.
Chief Judge Brock and Judge Parker concur.